Citation Nr: 1812606	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  07-12 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for impotence, to include as secondary to service-connected disabilities.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel


INTRODUCTION

The Veteran served on active duty as in the United States Navy as an aircraft mechanic on the U.S.S. Oriskany (CV34) from June 1973 to June 1976.  He also had Reserve duty.

The matter comes before the Board of Veterans' Appeals (Board) from May 2006 and January 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas

The Veteran testified at a Board hearing sitting at the RO before the undersigned Veterans Law Judge in December 2017.  A transcript of the hearing has been associated with the claims file.

The appeal was remanded to Agency of Original Jurisdiction (AOJ) in August 2011 for additional development.  The appeal has since returned to the Board for further appellate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).
The Veteran seeks entitlement to service connection for impotence.  The Board has re-characterized the issue this issue as entitlement to service connection for impotence to include as secondary to service-connected disabilities to reflect both the medical and lay evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1,5 (2009)( holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).   

The Veteran also seeks a TDIU caused by his service-connected PTSD, lumbosacral strain, and bilateral lower extremity radiculopathy.  The Veteran testified at the Board hearing that his PTSD and the medications prescribed for these disabilities interfere with sleep, concentration, mobility, and endurance.  The Veteran is receiving Social Security Administration (SSA) disability benefits for PTSD and non-service-connected vision deficits.  The supporting documents are of record.

A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (1) contains competent evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that an event, injury, or disease occurred in service or certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) indicates that the disability or symptoms may be associated with the established event, injury or disease in service or with another service-connected disability.  
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

Here, the evidence if record does indicate that the Veteran's impotence may be associated with prescribed medications that the Veteran takes on regular basis to control symptoms of service-connected disabilities.  In light of an October 31, 2014 VA treatment record-which provided the a "very limited efficacy of narcotics in the treatment of chronic pain and a narcotic side effect of impotence," and the Veteran's testimony concerning prescribed narcotics to treat "worsening" service-connected disease-a VA examination is necessary to adjudicate the Veteran's claim, as the evidence suggests that pharmaceutical treatment of service-connected disabilities may cause or aggravate impotence.  Id.

With respect to the issue of a TDIU, the RO continued to deny the benefit in an August 2017 supplemental statement of the case because the Veteran's service-connected disabilities did not meet the schedular requirements.  The Veteran underwent VA mental health and orthopedic examinations most recently in July and May 2017 respectively.  Considering the Veteran's credible hearing testimony of an inability to sustain employment because of service-connected disabilities, the award of SSA benefits in part because of PTSD manifestations, and the potential impairment associated with medications to be addressed in the examination below, the Board finds that referral to the Director, Compensation Service for consideration of a TDIU on an extra-schedular basis is warranted. 38 C.F.R. § 4.16 (2017).   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and request that they provide or identify and authorize the recovery of any additional records of treatment for his impotence.  If obtained, associate these treatment records with the claims file.

2.  Obtain and associate any updated VA treatment records with the claims file.

3.  Schedule the Veteran for a VA examination with an examiner of appropriate knowledge and expertise to determine the etiology of the Veteran's impotence and the degree of impairment associated with the Veteran's current prescribed medications.  The claims file, including a copy of this remand, must be made available to, and reviewed by the examiner.  Such review must be indicated in the examiner's opinion report.  The examiner must discuss and reference specific evidence of record when rendering any opinion.

The examiner's attention is called to contentions made by the Veteran and his representative at the December 2017 Travel Board hearing and the VA treatment record as noted above.  Additionally, the examiner's attention is called to any and all pharmaceutical agents prescribed to treat symptoms of service-connected posttraumatic stress disorder; lumbosacral strain with degenerative changes; radiculopathy, left lower extremity; radiculopathy right lower extremity; and neurodermatitis.

After completing and considering the above, the examiner should offer her/his position as to the following inquiries:

(a)  Is it at least as likely as not (a 50 percent or greater possibility) that impotence was caused by, aggravated by, or otherwise etiologically related to the any specific pharmaceutical agent (or combination of specific pharmaceutical agents) prescribed to treat a service-connected disease?

(b)  To what extent do the medications, individually or in combination impair functions necessary to procure and sustain gainful employment

The examiner may consult medical literature and epidemiological studies, should they exist, which address pharmaceutical causative agents of impotence.

A complete rationale should be provided for any opinion expressed.  The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's and other lay evidence.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, she/he must provide an explanation for such rejection.

If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, she or he should explain the reasons for such inability, and comment on whether any further evidence or information would be useful in rendering the opinion being sought.

4.  Then, refer the claim for a TDIU to the Director, Compensation Service for consideration for a TDIU on an extra-schedular basis. 

5.  After completing the development requested above, and any other development deemed necessary, re-adjudicate the issue of service connection for impotence, to include as secondary to service-connected disease and the issue of entitlement to a TDIU.  If any benefit sought is not granted in full, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case and afford an opportunity to respond.  The claims file should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




